

	

		III

		109th CONGRESS

		1st Session

		S. RES. 250

		IN THE SENATE OF THE UNITED STATES

		

			September 22, 2005

			Mr. Coburn (for himself,

			 Mr. Allen, Mr.

			 Bingaman, Mr. Byrd,

			 Mr. Crapo, Mr.

			 Graham, Mr. Hagel,

			 Mr. Isakson, Mr. Levin, Ms.

			 Murkowski, Ms. Snowe,

			 Mr. Thune, Mr.

			 Bunning, Mrs. Clinton,

			 Mr. Dorgan, Mr.

			 Grassley, Mr. Lautenberg,

			 Mr. Santorum, Mr. Thomas, Mr.

			 Johnson, and Mr. Martinez)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Supporting the goals and ideals of Gold

		  Star Mothers Day.

	

	

		Whereas the American Gold Star Mothers have suffered the

			 supreme sacrifice of motherhood by losing sons and daughters who served in the

			 Armed Forces, and thus perpetuate the memory of all whose lives were sacrificed

			 in our wars;

		Whereas the American Gold Star Mothers assist veterans of

			 the Armed Forces and their dependents in the presentation of claims to the

			 Veterans’ Administration, and aid the men and women who served and died or were

			 wounded or incapacitated during hostilities;

		Whereas the services rendered to the United States by the

			 mothers of America have strengthened and inspired our Nation throughout our

			 history;

		Whereas we honor ourselves and the mothers of America when

			 we revere and emphasize the role of the home and the family as the true

			 foundations of our Nation;

		Whereas by doing so much for the home, the American mother

			 is a source of moral and spiritual guidance for the people of the United States

			 and thus acts as a positive force to promote good government and peace among

			 all mankind; and

		Whereas September 25, 2005, is being recognized as Gold

			 Star Mothers Day: Now, therefore, be it

		

	

		That the Senate—

			(1)supports the goals

			 and ideals of Gold Star Mothers Day; and

			(2)calls on the

			 people of the United States to observe such day with appropriate ceremonies and

			 activities.

			

